Exhibit 10.1

KOHL’S CORPORATION

2005

DEFERRED COMPENSATION PLAN

Amended & Restated Effective August 14, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  ARTICLE I TITLE AND DEFINITIONS    1     

1.1 Title

   1     

1.2 Definitions

   1   ARTICLE II ELIGIBILITY AND PARTICIPATION    5     

2.1 Eligibility

   5     

2.2 Participant

   5   ARTICLE III DEFERRAL ELECTIONS    5     

3.1 Elections to Defer Compensation

   5     

3.2 Investment Elections

   6   ARTICLE IV ACCOUNTS AND TRUST FUNDING    7     

4.1 Deferral Accounts

   7     

4.2 Trust Funding

   7   ARTICLE V DISTRIBUTION OF DEFERRED COMPENSATION    8     

5.1 Distribution Due to Termination of Employment

   8     

5.2. Distribution Due to a Change of Control

   9     

5.3. Scheduled In-Service Withdrawals

   9     

5.4. Hardship Withdrawals

   9   ARTICLE VI ADMINISTRATION    11     

6.1 Administrative Committee

   11     

6.2 Administrative Committee Action

   11     

6.3 Powers and Duties of the Administrative Committee

   11     

6.4 Administrative Committee and Interpretation

   11     

6.5 Compensation and Expenses

   12



--------------------------------------------------------------------------------

  

6.6 Liability

   12   

6.7 Quarterly Statements

   12   

6.8 Disputes

   12 ARTICLE VII MISCELLANEOUS    13   

7.1 Unsecured General Creditor

   13   

7.2 Restriction Against Assignment

   13   

7.3 Withholding

   13   

7.4 Amendment, Modification, Suspension or Termination

   14   

7.5 Governing Law

   14   

7.6 Receipt or Release

   14   

7.7 Payments on Behalf of Persons Under Incapacity

   14   

7.8 No Continued Right to Employment

   14   

7.9 Information

   15



--------------------------------------------------------------------------------

KOHL’S CORPORATION

2005

DEFERRED COMPENSATION PLAN

Amended & Restated Effective August 14, 2007

WHEREAS, Kohl’s Corporation has adopted the Kohl’s Corporation 2005 Deferred
Compensation Plan to permit certain of its and its affiliate entities’ senior
management employees to provide supplemental retirement income benefits through
the deferral of salary, bonus and incentive compensation in accordance with
Section 409A of the Internal Revenue Code; and

WHEREAS, Kohl’s Corporation adopted the Kohl’s Corporation 2005 Deferred
Compensation Plan effective December 10, 2004, amended and restated the Plan
effective as of January 1, 2005, and further amends and restates the Plan
effective as of August 14, 2007, as follows:

ARTICLE I

TITLE AND DEFINITIONS

1.1. Title. This Plan shall be known as the Kohl’s Corporation Deferred
Compensation Plan.

1.2. Definitions. Whenever the following words and phrases are used in this
Plan, with the first letter capitalized, they shall have the meaning specified
below:

a) “Account” or “Accounts” shall mean a Participant’s Deferral Account.

b) “Administrative Committee” shall mean the committee appointed by the Board of
Kohl’s Corporation to administer the Plan.

c) “Base Salary” shall mean a Participant’s annual base salary, excluding
Performance Bonuses and all other remuneration for services rendered to the
Company.

d) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the death of a Participant. No beneficiary designation shall become
effective until it is filed with the Administrative Committee. Any designation
shall be revocable at any time through the filing of a new beneficiary
designation by the Participant with the Administrative Committee with or without
the consent of the previous Beneficiary. If there is no such designation, then
the surviving spouse of the Participant shall be the Beneficiary. If there is no
surviving



--------------------------------------------------------------------------------

spouse to receive any benefits payable in accordance with the preceding
sentence, the estate of the Participant shall be the Beneficiary. In the event
any amount is payable under the Plan to a minor, then payment shall be made to
the duly appointed and currently acting guardian of the estate for the minor or,
if no guardian of the estate for the minor is duly appointed and currently
acting within sixty (60) days after the date the amount becomes payable (or such
extended period as the Administrative Committee determines is reasonably
necessary to allow such guardian to be appointed), payment shall be deposited
with the court having jurisdiction over the estate of the minor. The Company may
condition any payment hereunder on the receipt of such release as the Company
may request. Payment by the Company pursuant to any beneficiary designation, or
to the spouse or estate of the Participant if no such designation exists, of all
benefits owed hereunder shall terminate any and all liability of Company.

e) “Board of Directors” shall mean the Board of Directors of the Company.

f) “Change of Control” shall mean the occurrence of (1) the acquisition (other
than from Kohl’s Corporation) by an person, entity, or group (within the meaning
o Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), other than Kohl’s Corporation, a subsidiary of
Kohl’s Corporation, or any employee benefit plan or plans sponsored by Kohl’s
Corporation or any subsidiary of Kohl’s Corporation, directly or indirectly, of
beneficial ownership (within the meaning of Exchange Act Rule 13d-3) of 33% or
more of the then outstanding shares of common stock of Kohl’s Corporation or
voting securities representing 33% or more of the combined voting power of
Kohl’s Corporation’s then outstanding voting securities ordinarily entitled to
vote in the election of directors unless the incumbent Board (as defined below)
before such acquisition or within 30 days thereafter, deems such acquisition not
to be a Change of Control; or (2) individuals who, as of the date this Plan is
adopted by the Board, constitute the Board (as of such date , the “Incumbent
Board”) ceasing for any reason to constitute a majority of such Board; provided,
however, that any person becoming a director subsequent to the date this Plan is
adopted by the Board whose election, or nomination for election by the
shareholders of Kohl’s Corporation, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest which was (or, if threatened, would have been) subject to
Exchange Act Rule 14a-12(c); or (3) the consummation of any merger,
consolidation or share exchange of Kohl’s Corporation with any other
corporation, other than a merger, consolidation or share exchange which results
in more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors, of the surviving, consolidated or resulting corporation being then
beneficially owned, directly or indirectly, by the persons who were Kohl’s
Corporation’s shareholders immediately prior to such transaction in
substantially the same proportions as their ownership, immediately prior to such
transaction, of Kohl’s Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or (4) the consummation of
any liquidation or dissolution of Kohl’s Corporation or a sale or other
disposition of all or substantially all of the assets of Kohl’s Corporation.
Notwithstanding the foregoing, a transaction or series of related transactions
shall not constitute a Change of Control hereunder unless it or they also
constitute a change in control within the meaning of Section 409A of the Code
and the regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

h) “Company” shall mean Kohl’s Corporation and any successor corporations and
each corporation which is an “affiliate” member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code) of which Kohl’s
Corporation is a component member, if the Board of Kohl’s Corporation and the
Board of Directors of the applicable corporation provides that such corporation
shall participate in the Plan.

i) “Compensation” shall mean Base Salary, Performance Bonuses, and other
compensation that the Participant is entitled to receive for services rendered
to the Company.

j) “Competition with the Company” means that a Participant, directly or
indirectly, whether as a partner, officer, director, employee, manager,
consultant or otherwise, during the one (1) year period following the
Participant’s Termination of Employment provides Restricted Services for or on
behalf of any Competitive Business or, during such one (1) year period, provides
any Competitive Business with any advice or counsel in the nature of the
Restricted Services.

k) “Competitive Business” shall mean any entity that as of the time of the
determination (i) generates more than Five Hundred Million Dollars
($500,000,000) in annual revenues; and (ii) operates or owns a Retail Business.
“Competitive Business” shall also include a business that provides a buying
office or sourcing service to a Retail Business. “Retail Business” means any
business engaged in the sale of products at retail which derives at least twenty
percent (20%) of its annual revenue from the sale of Goods in the United States
and includes, without limitation, any such business that (i) owns or operates
Internet-based or other electronic retail sales or (ii) owns or operates retail
stores if such business owns or operates stores located within twenty-five
(25) miles of any store operated by the Company.

l) “Credit Rate” for each Fund shall mean an amount equal to the net gain or
loss on the assets deemed invested in each Fund by the Participant during each
month.

m) “Deferral Account” shall mean the bookkeeping account maintained by the
Administrative Committee for each Participant that is credited with amounts
equal to (1) the portion of the Compensation the Participant elects to defer;
and (2) net earnings and losses on such amount as provided herein; less
(3) withdrawals, forfeitures and expenses allocated by the Administrative
Committee to the Deferral Account of the Participant.

n) “Dependent” shall mean an individual described in Section 152(a) of the Code.

o) “Disability,” shall mean the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, either (i) receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Participant’s employer or (ii) unable to engage in any substantial gainful
activity.

 

3



--------------------------------------------------------------------------------

p) “Distributable Amount” shall mean the amounts credited to the Deferral
Account of a Participant for any Plan Year, adjusted in accordance with the
Credit Rate until the date of distribution, and reduced by any fees or expenses
associated with administering this Plan which are not paid by the Company.

q) “Effective Date” shall mean December 10, 2004.

r) “Eligible Employee” shall mean such management employees that are actively
employed by the Company on a full time basis as are designated by the Board for
participation in this Plan.

s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

t) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Administrative Committee from time to time.

u) “Goods” shall mean merchandise categories that comprise at least ten percent
(10%) of the Company’s annual revenues during the twelve (12) months prior to
Employee’s last date of employment with the Company.

v) “Initial Election Period” for an Eligible Employee shall mean the period
established by Kohl’s Corporation that ends prior to the beginning of the Plan
Year for which an election is being made, or, if later, the thirty (30) day
period following the date the employee initially becomes an Eligible Employee.

w) “Participant” shall mean any Eligible Employee who becomes a Participant in
accordance with Article II hereof.

x) “Performance Bonuses” shall mean the performance bonus earned by a
Participant during the Company’s fiscal year, as such performance bonuses may be
determined by the Company.

y) “Plan” shall mean the Kohl’s Corporation 2005 Deferred Compensation Plan set
forth herein, as amended from time to time.

z) “Plan Year” shall mean the twelve (12) consecutive monthly periods beginning
on January 1 and ending on December 31 of each year, or such shorter period
beginning on the date an Eligible Employee becomes a Participant and ending on
the last day of the calendar year.

aa) “Policy” shall mean any insurance policy purchased in connection with this
Plan.

bb) “Restricted Services” shall mean services of any kind or character
comparable to those Participant provided to the Company during the eighteen
(18) month period immediately preceding Participant’s last date of employment
with the Company.

cc) “Scheduled In-Service Withdrawals” mean distributions while the Participant
is still employed by the Company.

 

4



--------------------------------------------------------------------------------

dd) “Termination of Employment” shall mean that the Participant and the Company
reasonably anticipate that (i) no further services will be performed by the
Participant for the Company after a certain date, or (ii) the level of bona fide
services the Participant will perform after such date (whether as an employee or
as an independent contractor) will permanently decrease to no more than 20
percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the employer if the employee has been
providing services to the employer less than 36 months).

ee) “Trust” shall mean the irrevocable trust created by the Company into which
the Company shall deposit funds pursuant to paragraph 4.2 of the Plan.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1. Eligibility. The Board shall from time to time determine the employees of
the Company that are Eligible Employees. The Administrative Committee shall
promptly notify each employee of the Company designated as an Eligible Employee
of his/her right to participate in the Plan. The designation of an employee of
the Company as an Eligible Employee for any Plan Year shall not confer upon such
employee a right to continue as an Eligible Employee in any other Plan Year.

2.2. Participant. A participant in the Kohl’s Corporation Amended and Restated
Deferred Compensation Plan immediately prior to the Effective Date shall be
eligible to be a Participant in this Plan. An employee of the Company who was an
Eligible Employee prior to the Effective Date, but not a Participant in the
Kohl’s Corporation Amended and Restated Deferred Compensation Plan, may become a
Participant in accordance with rules established by the Administrative
Committee. An employee of the Company who becomes an Eligible Employee may
become a Participant in the Plan in accordance with rules established by the
Administrative Committee.

ARTICLE III

DEFERRAL ELECTIONS

3.1. Elections to Defer Compensation.

a) General Rule. The amount of Compensation which an Eligible Employee may elect
to defer is Compensation earned on or after the effective date of the election
by the Eligible Employee to defer in accordance with this Article III. The
Eligible Employee shall generally be eligible to defer a percentage or dollar
amount of compensation which shall not exceed one hundred percent (100%) of the
Eligible Employee’s Compensation, provided that the total amount deferred by a
Participant shall be limited in any Plan Year to an amount in excess of the
amount required to satisfy social security tax (including Medicare and any other
applicable tax or similar assessment), income tax and employee benefit plan
withholding requirements as determined by the Administrative Committee. The
minimum deferral that may be made for any Plan Year by an Eligible Employee
shall not be less than Five Thousand Dollars ($5,000.00), provided, however, the
minimum deferral for the Initial Election Period for persons who become Eligible
Employees after the beginning of the applicable Plan Year shall be prorated
based on the number of months of participation remaining in the calendar year.

 

5



--------------------------------------------------------------------------------

b) Initial Election Period. The Administrative Committee shall establish rules
regarding (i) the participation by employees of the Company who were not
Eligible Employees prior to the Effective Date; (ii) the participation of
employees of the Company who were Eligible Employees prior to the Effective Date
but were not Participants; and (iii) additional deferrals of compensation by
previous Participants.

c) Annual Election. An Eligible Employee’s election during the Initial Election
Period to defer Compensation shall be in effect only for the Plan Year to which
such election relates. Any subsequent election with respect to Compensation must
be filed by date designated by the Company in the year prior to the year the
Compensation is earned. Notwithstanding the foregoing, in accordance with Q&A-21
of IRS Notice 2005-1, in 2005, an Eligible Employee’s election with respect to
Compensation which has not been paid or become payable at the time of election
may be filed at any time prior to March 15, 2005. The failure to make an
election with respect to any Compensation earned during the Plan Year shall
result in no deferral of Compensation for such Plan Year. The Administrative
Committee shall from time to time promulgate rules applicable to elections to
defer Compensation.

d) Duration of Compensation Deferral Election. An Eligible Employee’s election
to defer Compensation in accordance with this Plan shall be effective, and
become irrevocable, on the first day of the first pay period during a Plan Year
beginning after such Initial Election Period. In the case of an Eligible
Employee whose Initial Election Period begins after the commencement of the Plan
Year, the portion of his or her Performance Bonus that can be deferred cannot
exceed the amount attributable to services performed after the election,
computed in accordance with Section 409A of the Code and the regulations
promulgated thereunder. Any election that is made after the applicable Initial
Election Period shall be effective on the first day of the Plan Year following
such election.

3.2. Investment Elections.

a) The Administrative Committee shall from time to time select the Funds
available for investment designation by Participants with respect to Deferral
Accounts. The Administrative Committee shall notify Participants of the type of
the Funds selected from time to time. At the time of making the deferral
elections described in Section 3.1, each Participant shall designate, on a form
provided by the Administrative Committee, the investment funds the Account of
the Participant will be deemed to be invested in for purposes of determining the
Credit Rate to be credited to that Account. In making the designation, a
Participant may specify that all or any percentage of his/her Deferral Account
(in one percent (1%) or more whole percentage increments) be deemed to be
invested in one or more Funds selected by the Administrative Committee.

Effective as of the end of any calendar month, a Participant may change the
investment designation made by filing an election by the 25th day of any
calendar month, on a form provided by the Administrative Committee, or, if
available, by making the change in investment designation on-line, on a web site
established for this purpose. Such change shall be effective as of the beginning
of the

 

6



--------------------------------------------------------------------------------

next calendar month. If a Participant fails to timely elect a Fund, he/she shall
be deemed to have elected the money market type of investment or such other Fund
as the Administrative Committee may from time to time designate as the Fund to
be employed if no timely election is made. A Participant may make investment
elections either prior to or after Termination of Employment, or in the event of
a Participant’s death, the Beneficiary designated by the Participant may make
investment elections.

b) Although the Participant may designate the Funds, the Administrative
Committee shall not be bound to invest such amount in any specific Fund and
shall have no liability to Participants for failure to so invest. The
Administrative Committee shall select from time to time, in its sole discretion,
commercially available investment Funds of the investment types determined from
time to time by the Administrative Committee. The Administrative Committee may
from time to time select alternate Funds in addition to or in replacement of
Funds previously selected. If the Administrative Committee selects alternate
Funds to replace a Fund previously selected by the Participant, the Participant
shall be notified to change their investment designation to a different Fund and
if the Participant fails to timely make such change, the Participant’s
investment designation to a replaced Fund shall be substituted with an
investment designation to an equivalent alternate Fund. The Credit Rate of each
such commercially available investment fund shall be used to determine the
amount of earnings or losses to be credited to the Account of the Participant.

ARTICLE IV

ACCOUNTS AND TRUST FUNDING

4.1. Deferral Accounts. The Administrative Committee shall establish and
maintain a Deferral Account for each Participant under the Plan. Each
Participant’s Deferral Account shall be further divided into separate
subaccounts (“Investment Fund Subaccounts”), each of which corresponds to a Fund
selected by the Participant. A Participant’s Deferral Account shall be credited
as follows:

a) As of the last day of each month, the Administrative Committee shall credit
the Participant’s Deferral Account with an amount equal to Compensation deferred
by the Participant during each pay period occurring in that month in accordance
with the deferral election of the Participant. Compensation that the Participant
has elected to be deemed to be invested in a certain type of Fund shall be
credited to the Investment Fund Subaccount as of the end of the month.

b) As of the last day of each month, each Investment Fund Subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
Investment Fund Subaccount as of the last day of the preceding month by the
Credit Rate for the applicable month for the corresponding Fund in which the
amount is deemed invested.

4.2. Trust Funding. The Company has created a Trust into which the Company shall
deposit amounts equal to the amounts deferred by Participants. The Company shall
cause the Trust to be funded each month. The Company shall contribute to the
Trust an amount equal to the amount deferred by each Participant for each month
during the Plan Year.

 

7



--------------------------------------------------------------------------------

The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of Company and, except as otherwise provided herein,
shall be used exclusively for the uses and purposes of Plan Participants and
beneficiaries as set forth therein. Notwithstanding the foregoing, neither the
Participants nor their beneficiaries shall have any preferred claim on, or any
beneficial ownership in, any assets of the Trust prior to the time such assets
are paid to the Participants or beneficiaries as benefits. All amounts credited
under this Plan shall represent unsecured contractual rights of Plan
Participants and beneficiaries against the Company. Any assets held in the Trust
will be subject to the claims of general creditors of the Company under federal
and state law in the event of insolvency as defined in the Trust.

Except as provided above, and except for amounts forfeited by a Participant
hereunder, the assets of the Plan and Trust shall not inure to the benefit of
the Company other than in the case of insolvency as defined in the Trust, and
the same shall be held for the purpose of providing benefits to Participants and
their beneficiaries and defraying reasonable expenses of administering the Plan
and Trust.

ARTICLE V

DISTRIBUTION OF DEFERRED COMPENSATION

5.1. Distribution Due to Termination of Employment. The Distributable Amount for
any Plan Year shall be distributed to the Participant (and after his/her death
to his/her Beneficiary) in accordance with the Participant’s election for such
Plan Year. In the case of distributions which begin after the Termination of
Employment of a Participant other than for death or Disability, the
Distributable Amount shall be paid to the Participant (and after his/her death
to his/her Beneficiary) in the form of a lump sum distribution in the first
month of the Company’s fiscal quarter that begins on or after the six-month
anniversary of the Participant’s Termination of Employment, or on the date of
the next payroll immediately thereafter. In the case of distributions which
begin after a Termination of Employment because of death or Disability of the
Participant, the lump sum distribution shall be made as soon as administratively
practicable, but in no event later than the last day of the calendar year in
which the Termination of Employment occurred, except that for Terminations of
Employment which occur in December, payments shall be made in January of the
following year. Notwithstanding the foregoing, (a) a Participant described in
the preceding sentence may elect optional forms of distribution in accordance
with the procedures prescribed by the Administrative Committee provided that
(i) his/her election is filed with the Administrative Committee at the time of
the deferral and (ii) in the case of distributions which commence after
Termination of Employment for reasons other than death or Disability, the
initial distribution occurs no earlier than the first day of the Company’s
fiscal quarter that begins on or after the six-month anniversary of the
Participant’s Termination of Employment. The Administrative Committee shall
allow a Participant to elect an optional form of distribution or to change such
election only to the extent such form of distribution or any change is
permissible under Section 409A of the Code and the regulations promulgated
thereunder. Notwithstanding any election by a Participant, in the event the
Participant’s Distributable Amounts for all Plan Years at any time following
Termination of Employment are not more than Twenty-Five Thousand Dollars
($25,000), the Participant’s Distributable

 

8



--------------------------------------------------------------------------------

Amounts for all Plan Years shall be paid in a lump-sum distribution, to the
extent, and at such time, such a distribution is permissible under Section 409A
of the Code and the regulations promulgated thereunder.

In the event a Participant dies after his Termination of Employment and still
has a balance in his/her Deferral Accounts, the balance of such Deferral
Accounts shall continue to be paid for the remainder of the period as elected by
the Participant to the Participant’s Beneficiary.

5.2. Distribution Due to a Change of Control. In the event of a Change of
Control before a Participant’s Termination of Employment, the Distributable
Amount shall be paid to the Participant (and after his/her death to his/her
Beneficiary) in the form of a lump sum distribution within sixty (60) days
following the date of the Change of Control. Notwithstanding the foregoing, a
Participant described in the preceding sentence may elect an optional form of
distribution in accordance with the procedures prescribed by the Administrative
Committee provided that his/her election is filed with the Administrative
Committee at the time of the Participant’s first deferral under this Plan. The
Administrative Committee shall allow a Participant to elect a form of
distribution or to change such election only to the extent such form of
distribution is permissible under Section 409A of the Code and the regulations
promulgated thereunder.

In the event a Participant dies after a Change of Control and still has a
balance in his/her Deferral Account, the balance of such Deferral Account shall
continue to be paid for the remainder of the period as elected by the
Participant to the Participant’s Beneficiary.

5.3. Scheduled In-Service Withdrawals. A Participant shall be permitted to elect
a Scheduled In-Service Withdrawal from his/her Deferral Account prior to the
Participant’s Termination of Employment or a Change of Control in accordance
with the procedures prescribed by the Administrative Committee, provided that
his/her election is filed with the Administrative Committee at the time of the
deferral. The Administrative Committee shall allow a Participant to elect a
Scheduled In-Service Withdrawal or to change such election only to the extent
such distribution is permissible under Section 409A of the Code and the
regulations promulgated thereunder. Notwithstanding the foregoing, the amount of
a Scheduled In-Service Withdrawal will be reduced by the amount which is not
deductible by the Company under Section 162(m) of the Code. In such event, any
amount not distributed because of this limitation will be distributed in the
next succeeding Plan Year in which Section 162(m) would not limit the
deductibility of such amount, except that if distributions are delayed until
after a Participant’s Termination of Employment other than for death or
Disability, any such distribution will occur in the first month of the Company’s
fiscal quarter that begins on or after the six-month anniversary of the
Participant’s Termination of Employment or on the date of the next payroll
immediately thereafter.

5.4. Hardship Withdrawals.

a) Any Participant who has been determined by the Administrative Committee to
have incurred a “Financial Hardship” as defined herein may request and receive a
withdrawal of all or part of his/her Account balance.

 

9



--------------------------------------------------------------------------------

b) In the event a Participant desires to withdraw an amount as a Financial
Hardship withdrawal:

1) The Participant shall deliver a request for such withdrawal to the
Administrative Committee setting forth the amount requested and the factual
basis for such Financial Hardship request. The request for withdrawal shall be
in a form which complies with requirements, if any, established by the
Administrative Committee.

2) If the Participant’s request for a Financial Hardship withdrawal is approved
by the Administrative Committee, the distribution shall be made within 30 days
of the date the request for withdrawal is received by the Administrative
Committee and the Participant shall be ineligible to participate in the Plan for
the balance of the Plan Year, to the extent consistent with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. The
Participant’s Deferral Account shall be valued using the month-end balance for
the month prior to the month of the distribution and the amounts distributed
hereunder will not exceed the amounts necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
Financial Hardship is, or may be, relieved through reimbursement or compensation
by insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship.)

3) If the Participant’s request for a Financial Hardship withdrawal is denied by
the Administrative Committee, in whole or in part, the Administrative Committee
shall notify the Participant of such denial. The determination of the
Administrative Committee is final and binding on the Company, the Participant
and the Participant’s Beneficiaries.

c) “Financial Hardship” is defined as a severe financial hardship to the
Participant resulting from:

1) An illness or accident of the Participant, the Participant’s spouse, or a
Dependent of the Participant;

2) Loss of the Participant’s property due to casualty; or

3) Other similar, extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

d) Notwithstanding the foregoing, a Financial Hardship withdrawal shall only be
permitted to the extent such withdrawal is permissible under Section 409A of the
Code and the regulations promulgated thereunder.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

6.1. Administrative Committee. The Administrative Committee shall be appointed
by, and serve at the pleasure of, the Board. The number of members comprising
the Administrative Committee shall be determined by the Board from time to time.
A member of the Administrative Committee may resign by delivering a written
notice of resignation to the Board. The Board may remove any member. Vacancies
in the membership of the Administrative Committee shall be filled by the Board.

6.2. Administrative Committee Action. The Administrative Committee shall act at
meetings by affirmative vote of a majority of the members of the Administrative
Committee. Any action permitted to be taken at a meeting may be taken without a
meeting if a written consent to the action is signed by all members of the
Administrative Committee. A member of the Administrative Committee shall not
vote or act upon any matter which relates solely to himself/herself as a
Participant. The chairman or any other member or members of the Administrative
Committee designated by the chairman may execute any certificate or other
written direction on behalf of the Administrative Committee.

6.3. Powers and Duties of the Administrative Committee. The Administrative
Committee shall administer the Plan in accordance with its terms, and shall have
all powers necessary to accomplish its purposes including, but not by way of
limitation, the following:

a) To select the Funds in accordance with Section 3.2 hereof;

b) To construe and interpret the provisions of this Plan;

c) To compute the amount of benefits payable to Participants and their
Beneficiaries;

d) To maintain all records that may be necessary for the administration of the
Plan;

e) To provide for the disclosure of all information and the filing of all
reports and statements to Participants, Beneficiaries or governmental agencies
as shall be required by law;

f) To make and publish rules, definitions and procedures for administration of
the Plan;

g) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Administrative Committee may from time to time prescribe; and

h) To take all actions necessary or in its best interests for the administration
of the Plan.

6.4. Administrative Committee and Interpretation. The Administrative Committee
shall have full discretion to construe and interpret the terms and provisions of
this Plan, which interpretations or construction shall be final and binding on
all parties including, but not limited to, the Company and any Participant or
Beneficiary.

 

11



--------------------------------------------------------------------------------

6.5. Compensation and Expenses.

a) The members of the Administrative Committee shall serve without compensation
for their services hereunder.

b) The Administrative Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. The Administrative Committee may require Participants
to pay expenses and fees incurred in connection with the administration of the
Plan. To the extent authorized by Company, expenses and fees in connection with
the administration of the Plan shall be paid by the Company.

6.6. Liability. Neither the Administrative Committee nor any member of the
Administrative Committee nor the Company nor any other person who is acting on
behalf of the Administrative Committee or the Company shall be liable for any
act or failure to act hereunder except for gross negligence or fraud. Such
persons shall be indemnified by the Company and held harmless against any and
all claims, damages, liabilities, costs and expenses (including attorneys’ fees)
arising by reason of any good faith error of omission or commission with respect
to any responsibility, duty or action hereunder.

6.7. Statements. The Administrative Committee, under procedures established by
it, shall provide a statement with respect to each Account of the Participant on
at least an annual basis.

6.8. Disputes. An individual who believes that he/she is being denied a benefit
to which he/she is entitled under this Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Administrative
Committee setting forth his/her claim. The request must be addressed to the
secretary of the Company at its principal place of business.

A written notice of a claim denial will be sent within a reasonable time after
the Administrative Committee receives a claim, but not later than 90 days after
receipt. If a decision cannot be made within 90 days after the Administrative
Committee receives the claim, the Administrative Committee may extend the
initial review period as permitted under U.S. Department of Labor regulations.
The Administrative Committee will provide timely notice of the extension to the
Claimant, explaining the unresolved issues that prevent a decision on the claim,
and the date the Administrative Committee expects to make its decision.

If the claim is denied, the Administrative Committee will inform the Claimant in
writing, setting forth: (i) the specified reason(s) for the denial;
(ii) reference to the Plan provisions on which the denial is based; (iii) a
description of any additional information necessary to perfect the claim; and
(iv) a description of the Plan’s review procedures.

The Claimant may request in writing a review of the denial within 60 days after
receiving the notice of denial. Such request must be addressed to the secretary
of the Company at its principal place of business. The Claimant may submit
written information relating to the claim, and may request copies of all
relevant information, free of charge.

 

12



--------------------------------------------------------------------------------

The Administrative Committee will review the claim on receipt of the written
request for review, and will notify the Claimant of its decision within a
reasonable time but not later than 60 days after the request has been received.
If an extension of time is required to process the claim, the Administrative
Committee will notify the Claimant in writing of the special circumstances
requiring the extension and the date by which the Administrative Committee
expects to make a determination on review. The extension cannot exceed a period
of 60 days from the end of the first review period.

The Administrative Committee will provide the Claimant with written notice of
its decision on review. If the decision is adverse, the notice will set forth:
(i) the specified reason(s) for the denial; (ii) reference to the Plan
provisions on which the denial is based; (iii) a statement that the Claimant may
receive, upon request and free of charge, reasonable access to all information
relevant to the claim; and (iv) a statement of the Claimant’s right to bring an
action under ERISA Section 502(a).

ARTICLE VII

MISCELLANEOUS

7.1. Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title I of ERISA.

7.2. Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated according to the Plan and not
to any other person or corporation. No part of a Participant’s Accounts shall be
liable for the debts, contracts, engagements of any Participant, his/her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber, or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Administrative Committee, in its sole discretion, may cancel such distribution
or payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Administrative
Committee shall direct.

7.3. Withholding. There shall be deducted from each payment made under the Plan
or from any other Compensation payable to the Participant (or Beneficiary) all
taxes which are required to be withheld by the Company in respect to such
payment or this Plan. The Company shall have the right to reduce any payment (or
Compensation) by the amount of cash sufficient to provide the amount of said
taxes.

 

13



--------------------------------------------------------------------------------

7.4. Amendment, Modification, Suspension or Termination. The Board of Directors
of Kohl’s Corporation may amend, modify, suspend or terminate the Plan in whole
or in part, except that no amendment, modification, suspension or termination
shall have any retroactive effect to reduce any amounts allocated to a
Participant’s Account (neither the Policies themselves, nor the death benefit
shall be treated as allocated to any Account). Notwithstanding the previous
sentence, the Board of Directors of Kohl’s Corporation may amend the Plan at any
time in order to cause the Plan to meet the requirements of Section 409A of the
Code and the regulations promulgated thereunder in order to avoid causing any
Participant to become subject to interest and/or penalties that would otherwise
by imposed under Section 409A of the Code. In the event this Plan is terminated,
the amounts allocated to Participant’s Account shall be distributed to the
Participants only in a manner permitted under Section 409A of the Code and the
regulations promulgated thereunder.

Notwithstanding anything contained in the Plan or the Trust and notwithstanding
any election made by a Participant, all elections to defer Compensation made by
a Participant for amounts earned subsequent to a Change of Control shall
terminate and be of no force or effect.

7.5. Governing Law. This Plan shall be construed, governed and administered in
accordance with the laws of the State of Wisconsin, without regard to its
conflicts of law provisions.

7.6. Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Administrative
Committee and the Company. The Administrative Committee may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.

7.7. Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Administrative Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefor, the Administrative
Committee may direct that such payment be made to any person found by the
Administrative Committee, in its sole judgment, to have assumed the care of such
person.

7.8. No Continued Right to Employment. The designation of an employee as an
Eligible Employee under this Plan shall not be construed as conferring upon such
employee any right to remain employed by the Company or obligate the Company to
continue the employment of the employee or limit the right of the Company to
discipline the employee or terminate the employee’s employment. Termination of
Employment of the Participant with the Company for any reason, whether by action
of the Company or employee, shall immediately terminate the employee’s deferral
election for the remainder of such Plan Year. In no event shall this Plan, by
its terms or implication, constitute an employment contract of any nature
between the Company and the employee.

 

14



--------------------------------------------------------------------------------

7.9. Information. Each person, whether a Participant, a duly designated
beneficiary of a Participant, a guardian or any other person, entitled to
receive payment under the Plan shall provide the Administrative Committee with
such information or documents as the Administrative Committee may from time to
time deem necessary or in its best interests in administering the Plan.

 

15